UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7380



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KINGSLEY CHUKWUEZI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
97-229-PJM, CA-00-1174-PJM)


Submitted:   November 9, 2000          Decided:     November 16, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kingsley Chukwuezi, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland; Steven Michael Dettelbach,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kingsley Chukwuezi seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Chukwuezi, Nos. CR-97-

229-PJM; CA-00-1174-PJM (D. Md. Sept. 21, 2000).*    We deny Chuk-

wuezi’s motion for appointment of counsel.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
September 20, 2000, the district court’s records show that it was
entered on the docket sheet on September 21, 2000. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2